                                                      U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                                                     USDC SDNY
                                                      New York, New York 10007       DOCUMENT
                                                                                     ELECTRONICALLY FILED
                                                      February 14, 2020              DOC #:
By ECF                                                                               DATE FILED: 2/18/2020
Hon. Gregory H. Woods
United States District Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse                   MEMORANDUM ENDORSED
500 Pearl Street
New York, NY 10007

       Re:     United States v. Yessenia Rodriguez, 01 Cr. 977 (GHW)
               Yessenia Rodriguez v. United States, 19 Cv. 9421 (GHW)

Dear Judge Woods:

        The United States writes with the consent of counsel for Yessenia Rodriguez to request a
30 day adjournment of the conference scheduled in the above captioned matter for February 19,
2020, at 10:00 a.m. Because Ms. Rodriguez’s bail jumping conviction occurred in 2006, both
parties are still working to locate and review files relating to that matter that will be important to
determining next steps. The additional time will allow the parties to continue review Ms.
Rodriguez’s petition for a writ of coram nobis and to discuss a potential resolution to the matter.


                                               Very truly yours,

                                               GEOFFREY S. BERMAN
                                               United States Attorney



                                           by: _____________________________
                                               Elizabeth A. Espinosa
                                               Assistant United States Attorney
                                               (212) 637-2216


Application granted. The status conference scheduled for February 19, 2020 at 10:00 a.m. is
adjourned to March 23, 2020 at 4:00 p.m.


SO ORDERED.
                                                         _____________________________________
Dated: February 18, 2020                                          GREGORY H. WOODS
New York, New York                                               United States District Judge
